DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbancic et al., U.S.
10329,888.
Urbancic et al. discloses applying a fracturing completion model (col. 1, lines 15-16) to identify a
plurality of possible fracturing completion plans (col. 5, lines 63-67) for completing one or more
wellbores at a target completion (col. 17, lines 34-51; optimization of fracture treatment parameters for
future fracture treatments), wherein the plurality of possible fracturing completion plans include varying
values of either or both fracturing completion parameters and reservoir parameters (col. 17, lines45-51);
gathering completion characteristic data (col. 17, lines 55-64) of the one or more wellbores in response to application of at least a portion of a fracturing completion plan of the possible fracturing completion plans in completing the one or more wellbores;

receiving internal data (local computers used in the system) including geological data of past fracturing completion plans (col. 17, line 52 – col. 18, line 2) from a third party (any of the one or more distributed computers);
determining whether to apply a different fracturing completion plan (col. 17, lines 45-51) of the possible fracturing completion plans by applying a completion plan selection model based on the completion characteristics data, the client data and the internal data (col. 17, lines 39-51; including all information provided to the hydraulic fracturing engineer); and
facilitating switching to the different fracturing completion plan in completing the one or more wellbores if it is determined to apply the different fracturing completion plan.
	Urbancic et al. discloses the fracturing completion and reservoir parameters include one or a
combination of fluid control parameters, proppant control parameters, and additive control parameters
(col. 14, lines 25-30).
Urbancic et al. discloses the completion characteristic data includes surface diagnostics data
(col. 6, lines 39-46) of the one or more wellbores in response to application of the fracturing completion
plan.
Urbancic et al. discloses the surface diagnostics data (col. 14, lines 25-30) includes one or a
combination of surface pressure at the one or more wellbores, injection characteristics of either or both
fluid and proppant into the one or more wellbores, and injection characteristics of one or more
additives.
Urbancic et al. discloses the completion characteristic data (col. 6, lines 39-46) includes
subsurface diagnostics data of the one or more wellbores in response to application of the fracturing

Urbancic et al. discloses the subsurface diagnostics data includes microseismic activity (col. 6,
lines 39-46).
Urbancic et al. discloses the subsurface diagnostics data is gathered using strain sensors (col. 10,
line 65 —col. 11, line 1; col. 11, lines 15-28).
Urbancic et al. discloses retraining the fracturing completion model (col. 17, lines 59-66) based,
at least in part, on the completion characteristic data and the one or more fracturing completion plans
of the plurality of possible fracturing completion plans applied in completing the one or more wellbores
(col. 17, lines 45-51).
Urbancic et al. discloses correlating the completion characteristic data (col. 17, lines 39-45) and
the one or more completion plans (col. 17, lines 45-51); and retraining the fracturing completion model
based, on the completion characteristic data correlated with the one or more completion plans (col. 18,
lines 3-16).
Urbancic et al. discloses the completion characteristic data and the one or more fracturing
completion plans are correlated based on times (col. 17, lines 39-45) that the one or more fracturing
completion plans are executed in completing the one or more wellbores to generate the completion
characteristic data.
Urbancic et al. discloses the fracturing completion plan is an initial fracturing completing plan
(col. 2, lines21-24) executed to begin completion of the one or more wellbores.
Urbancic et al. discloses the initial fracturing completion plan is selected from the plurality of
possible fracturing completion plans (col. 2, lines 30-35) without the completion characteristic data
(with use of the discrete fracture network affected by hydraulic fracturing only).
Urbancic et al. discloses the initial fracturing completion plan is selected from the plurality of
possible fracturing completion plans (col. 17, lines 45-51) based on a predicted accuracy of the initial

Urbancic et al. discloses the plurality of possible fracturing completion plans are identified by
applying the fracturing completion model to a simulated subsurface fracture grid (col. 13, lines 45-51) of
the one or more wellbores.
Urbancic et al. discloses the completion plan selection model is trained based on the completion
characteristics data (col. 18, lines 3-16; adjustments based on production rates).
Urbancic et al. discloses facilitating switching to the different fracturing completion plan further
comprises presenting instructions for implementing the different fracturing completion plan (col. 17,
lines 45-51) to one or more operators of a fracturing system completing the one or more wellbores.
Urbancic et al. discloses (col. 17, lines 45-51; optimizing the fracture treatment for future use)
reapplying the fracturing completion model to identify a plurality of reformulated possible fracturing
completion plans for further completing the one or more wellbores at the target completion; and
facilitating completion of the one or more wellbores towards the target completion according to one or
more reformulated fracturing completion plans of the plurality of reformulated possible fracturing
completion plans.
Urbancic et al. discloses (col. 14, lines 40-48) gathering additional completion characteristic data
(point of diminishing returns) of the one or more wellbores in response to application of at least a
portion of a reformulated fracturing completion plan of the reformulated possible fracturing completion
plans in completing the one or more wellbores; determining whether to apply a different reformulated
fracturing completion plan of the reformulated possible fracturing completion plans based on the
additional completion characteristics data; and facilitating switching to the different reformulated
fracturing completion plan in completing the one or more wellbores if it is determined to apply the
different reformulated fracturing completion plan.
Urbancic et al. discloses one or more processors (fig 1, 108) and at least one computer-readable

executed by the one or more processors, cause the one or more processors to enable performing the
fracturing operations (col. 17, line 31-43) as noted above.
Urbancic et al. discloses a non-transitory computer-readable storage medium (col. 3, lines 13-
16) having stored therein instructions (col. 3, lines 57-62) which, when executed by one or more processors (108), cause the one or more processors to perform (col. 6, lines 38-50) to enable fracturing
operations as noted above.
Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art of Urbancic et al. does not disclose receiving client data, receiving internal data, and determining whether to apply a different fracturing completion plan from the possible fracturing completion plans by applying a selection model that is based on a completion characteristics data, the client data, and the internal data.
The prior art discloses a plurality of distributed accessible computers having user interfaces (col. 7, lines 31-55; including client, internal, third party and engineering users) for modeling and providing data for the optimization of the fracturing procedures (col. 18, lines 3-16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 November 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676